Case
Case2:21-cv-00466-JCM-DJA
     2:21-cv-00466-JCM-DJA Document
                           Document10
                                    8 Filed
                                      Filed04/14/21
                                            04/15/21 Page
                                                     Page11of
                                                            of33
Case
Case2:21-cv-00466-JCM-DJA
     2:21-cv-00466-JCM-DJA Document
                           Document10
                                    8 Filed
                                      Filed04/14/21
                                            04/15/21 Page
                                                     Page22of
                                                            of33




        April 15, 2021
Case
Case2:21-cv-00466-JCM-DJA
     2:21-cv-00466-JCM-DJA Document
                           Document10
                                    8 Filed
                                      Filed04/14/21
                                            04/15/21 Page
                                                     Page33of
                                                            of33
